



Exhibit 10.17


AWARD AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
INCENTIVE PLAN


Pursuant to the Affiliated Managers Group, Inc. incentive plan referred to on
Exhibit A hereto (the “Plan”), and subject to the terms of this agreement (the
“Agreement”), Affiliated Managers Group, Inc. (the “Company”) hereby grants to
the grantee named on Exhibit A hereto (the “Grantee”) a cash award (the “Award”)
in the amount specified on Exhibit A, to be issued and distributed to the
Grantee according to the terms set forth herein and in the Plan, and the vesting
schedule and performance requirements (if any) set forth herein.


1.Hypothetical Investment. Upon the Grantee's election, the Award will be deemed
to be invested in one or more hypothetical investments set forth on Exhibit B
hereto. If the Grantee does not affirmatively elect otherwise within five (5)
business days of the Grant Date listed on Exhibit A hereto (the “Grant Date”),
the Award shall be deemed to have been invested in shares of common stock, par
value $0.01 per share, of the Company (such shares, the “Shares,” and such
hypothetical investment, “Notional Shares”). The notional investment date shall
be the Grant Date, and in the case of a hypothetical investment in Notional
Shares, any increase or decrease in the value of the Award shall be determined
from the closing price of the Shares as of the Grant Date. The Grantee
acknowledges that he or she has a copy of the most recent Annual Report on Form
10-K, as supplemented, of the Company, or has elected not to obtain such
information. The Grantee further acknowledges that the hypothetical investment
feature of the Award may cause the value which vests under the Award to be lower
than the value of the Award on the Grant Date.


2.Vesting and Performance Measure.


(a)Vesting. Subject to the discretion of the Administrator to accelerate the
vesting schedule, the Award shall vest in the amounts and on the dates indicated
on Exhibit A; provided that, Grantee’s Employment is through the applicable
vesting date set forth on Exhibit A. In addition, if this Award is subject to a
Performance Measure (but not otherwise), Section 2(b) shall apply. For the
avoidance of doubt, the vesting of the Award may be accelerated automatically in
certain circumstances described herein.


(b)Performance Measure. If this Award is subject to a Performance Measure (as
defined herein), the Award shall be settled pursuant to Section 6 only if the
Award has vested in accordance with Section 2(a) and the Compensation Committee
has certified the attainment of the Performance Measure with respect to all or
any portion thereof; it being understood that if vesting of the Award is
accelerated pursuant to Section 2(c)(y) or 4(a)(ii) hereof, such vested portion
of the Award shall remain subject to the attainment of the Performance Measure
and such vested portion of the Award shall not be settled until the Compensation
Committee has certified that the Performance Measure has been attained. If such
Performance Measure remains in effect and the Compensation Committee certifies
that it has not been attained with respect to all or any portion of the Award
(including any portion of the Award that has vested pursuant to Section 2(c)(y)
or 4(a)(ii) hereof), this Award shall terminate immediately and be of no further
force or effect with respect to the entire Award or such portion thereof, as
applicable.


(c)Change of Control. Notwithstanding anything to the contrary herein or in the
Plan, in the event of termination of Grantee’s Employment (i) by the Company
without Cause or (ii) by the




--------------------------------------------------------------------------------





Grantee for Good Reason, in either case occurring within the two-year period
following a Change of Control, this Award shall automatically fully vest at the
time of such termination; provided that, if this Award is subject to a
Performance Measure, it shall only vest pursuant to Section 2(b) if (x) the
Compensation Committee has certified that the Performance Measure has been
attained on or before the date of termination, and in such case shall be settled
at the time of such termination in the amount indicated on Exhibit A, or (y) the
attainment of the Performance Measure is not yet determinable as of such date,
and in such case shall fully vest at the time of such termination but the vested
portion of the Award shall remain subject to the attainment of the Performance
Measure and such vested portion of the Award shall not be settled unless and
until the Compensation Committee has certified that the Performance Measure has
been attained (and the Award shall be settled at the time of such certification
(if any)). (For the avoidance of doubt, if the Award is subject to a Performance
Measure that the Compensation Committee has certified has not been attained with
respect to all or any portion thereof, this Award shall terminate in whole or in
part, as applicable, in accordance with Section 2(b) hereof.)


3.Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan, as applicable and as may be amended
from time to time. For purposes of this Agreement, as applicable, the following
terms shall have the following meanings:


(a)“Administrator” shall be defined as the Compensation Committee and, as
applicable, any permitted delegate thereof.


(b)“Affiliate” shall mean any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
and Section 414(c) of the Code.


(c)“Cause” means any of the following:


i.the Grantee’s engagement in any criminal act which is or involves a serious
felony offense, a violation of federal or state securities laws (or equivalent
laws of any country or political subdivision thereof), embezzlement, fraud,
wrongful taking or misappropriation of property, or theft or any other crime
involving dishonesty;


ii.the Grantee’s willful or grossly negligent failure to perform duties owed to
the Company or an Affiliate;


iii.the Grantee’s willful violation of any securities or commodities laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or commodities exchange or association of which the Company or
any of its subsidiaries or Affiliates is a member; or


iv.the Grantee’s willful violation of any Company policy or any applicable
policy of any of its subsidiaries or Affiliates concerning confidential or
proprietary information, or material violation of any other Company or
applicable subsidiary or Affiliate policy or written agreement as in effect from
time to time; and


v. for purposes of Section 9(a), “Cause” also means the occurrence of any of the
following, as determined by the Company: (a) the Grantee’s performance of his or
her duties and responsibilities to the Company or its subsidiaries or
Affiliates, as applicable, in a manner deemed by the Company to be in any way
unsatisfactory and/or inconsistent with the needs of the business; (b) the


2

--------------------------------------------------------------------------------





Grantee’s breach of this Agreement or any other agreement between the Grantee
and the Company or any of its subsidiaries or Affiliates; or (c) the Grantee’s
misconduct, including, but not limited to, fraud, violation of or disregard for
the rules, policies, and procedures of the Company or any of its subsidiaries or
Affiliates, dishonesty, insubordination, theft, or other illegal or
inappropriate conduct.


The determination as to whether “Cause” has occurred shall be made by the
Administrator. The Administrator shall also have the authority to waive the
consequences under the Plan of the existence or occurrence of any of the events,
acts or omissions constituting “Cause.” If, subsequent to the Grantee’s
termination of Employment for other than Cause, it is determined that the
Grantee’s Employment could have been terminated for Cause, the Grantee’s
Employment shall be deemed to have been terminated for Cause retroactively to
the date the events giving rise to such Cause occurred. Notwithstanding the
foregoing, if Grantee is party to an employment, severance-benefit, change of
control or similar agreement with the Company that contains a definition of
“Cause” (or a correlative term), such definition will apply (in the case of such
Grantee for purposes of this Agreement) in lieu of Section 3(c)(i) through (iv)
of the definition of “Cause” set forth above during the term of such other
agreement, provided that Section 3(c)(v) of the definition set forth above will
always apply for purposes of this Agreement.
(d)“Change of Control” shall mean the occurrence of any one of the following two
events: (i) any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any of its Affiliates, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its Affiliates), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Exchange Act) of such person, shall become the “beneficial owner” (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company’s then outstanding securities having the right to
vote in an election of the Company’s Board of Directors (“Voting Securities”)
(in such case other than as a result of an acquisition of securities directly
from the Company); or (ii) the consummation of (A) any consolidation or merger
of the Company where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate
50 percent or more of the voting shares of the corporation (or other business
entity) issuing cash or securities in the consolidation or merger (or of its
ultimate parent, if any), (B) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or (C) the liquidation or dissolution of the Company.


Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing subsection (d)(i) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
shares of Voting Securities beneficially owned by any person to 25 percent or
more of the combined voting power of all then outstanding Voting Securities;
provided that, if any person referred to in this sentence shall thereafter
become the beneficial owner of any additional shares of Voting Securities (other
than pursuant to a stock split, stock dividend, or similar transaction or as a
result of an acquisition of securities directly from the Company), then a
“Change of Control” shall be deemed to have occurred for purposes of the
foregoing subsection (d)(i).
(e)“Client” shall mean all Past Clients, Present Clients and Potential Clients,
subject to the following general rules:




3

--------------------------------------------------------------------------------





i.with respect to each Client, the term “Client” shall also include any Persons
who are Affiliates of such Client and, to the extent known by the Grantee to
have such connection with such Client (and the Grantee shall be deemed to have
such knowledge if the Grantee would reasonably have been expected to have such
knowledge in the ordinary course of the Grantee’s duties while the Grantee was
employed by the Company and its subsidiaries and Affiliates), directors,
officers or employees of such Client or any such subsidiaries or Affiliates
thereof, or Persons who are members of the immediate family of such Client or
any of the other foregoing Persons or Affiliates of any of them;


ii.with respect to any Present Client or Past Client (as applicable) that is a
Fund, the term “Client” shall also include (x) the sponsor of such Client, and
any other Fund sponsored by such Person or its Affiliates, and (y) any investor
in such Client (provided that, except to the extent the Grantee had knowledge of
the identity of an investor therein while the Grantee was employed by the
Company and its subsidiaries and Affiliates (and the Grantee shall be deemed to
have had such knowledge if the Grantee would reasonably have been expected to
have had such knowledge in the ordinary course of the Grantee’s duties while the
Grantee was employed by the Company and its subsidiaries and Affiliates), in the
case of any Fund, an investor therein shall not be deemed a Present Client or
Past Client (as applicable) hereunder);


iii.with respect to any Client that is a trust or similar entity, the term
“Client” shall include the settlor and, to the extent such beneficiary is known
to the Grantee to be such a beneficiary (and the Grantee shall be deemed to have
had such knowledge if the Grantee would reasonably have been expected to have
had such knowledge in the ordinary course of the Grantee’s duties while the
Grantee was employed by the Company and its subsidiaries and Affiliates), any
Person who is a beneficiary of such Client and the Affiliates and immediate
family members of any such Persons;


iv.with respect to so-called “wrap programs,” “SMA programs” or similar
programs, the term “Client” shall include (x) the sponsor of such program, and
(y) the underlying participants in such program (provided that, except to the
extent the Grantee had knowledge of the identity of a participant therein while
the Grantee was employed by the Company and its subsidiaries and Affiliates (and
the Grantee shall be deemed to have had such knowledge if the Grantee would
reasonably have been expected to have had such knowledge in the ordinary course
of the Grantee’s duties while the Grantee was employed by the Company and/or its
subsidiaries or its Affiliates), a participant therein shall not be deemed a
Present Client or Past Client (as applicable) hereunder); and


v.with respect to each Client, the term “Client” shall also include any Persons
who (x) in U.S. retail markets, serve as intermediaries, including, but not
limited to, broker-dealers and financial advisers, and, (y) in all other
markets, serve as an intermediary with discretion as to whether or not to make
Affiliate products available to their underlying clients.


(f)“Code” shall mean the U.S. Internal Revenue Code of 1986, as from time to
time amended and in effect, or any successor statute as from time to time in
effect.


(g)“Covered Transaction” shall mean a consolidation or merger or a sale, lease,
exchange or other transfer of all or substantially all of the assets of the
Company in which outstanding Shares are exchanged for securities, cash or other
property of an unrelated corporation (or other business entity) or a liquidation
of the Company.


(h)“Employment” shall mean the Grantee’s employment or other service
relationship with the Company and its Affiliates. Employment will be deemed to
continue, unless the Administrator


4

--------------------------------------------------------------------------------





expressly provides otherwise, so long as the Grantee is employed by, or
otherwise providing services to, the Company or its Affiliates. If the Grantee’s
employment or other service relationship is with an Affiliate and that entity
ceases to be an Affiliate, the Grantee’s Employment will be deemed to have
terminated when the entity ceases to be an Affiliate unless the Grantee
transfers Employment to the Company or its remaining Affiliates. Notwithstanding
the foregoing and the definition of “Affiliate” above, in construing the
provisions of this Award relating to the payment of “nonqualified deferred
compensation” (subject to Code Section 409A) upon a termination or cessation of
employment, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms shall be construed to
require a “separation from service” (as that term is defined in Section
1.409A-1(h) of the Treasury Regulations) from the Company and all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Section 1.409A(h)(3) of the Treasury
Regulations. The Company may, but need not, elect in writing, subject to the
applicable limitations under Code Section 409A, any of the special elective
rules prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes
of determining whether a “separation from service” has occurred. Any such
written election shall be deemed a part of the Plan.


(i)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(j)“Fund” shall mean any collective investment vehicle (whether open-ended or
closed-ended), including, without limitation, an investment company (whether or
not registered under the Investment Company Act of 1940, as amended), a general
or limited partnership, a trust or a commingled fund, in any such case organized
(or otherwise formed) in any jurisdiction.


(k)“Good Reason” shall mean any of the following events or conditions occurring
without the Grantee’s express written consent, provided that the Grantee shall
have given notice of such event or condition within 90 days of the initial
existence of such event or condition and the Company shall not have remedied
such event or condition within 30 days after receipt of such notice:


i.a materially adverse alteration in the nature or status of the Grantee’s
duties or responsibilities;


ii.a material reduction in the Grantee’s annual base salary or any target bonus,
other than an across-the-board reduction that applies to the Grantee and
similarly-situated employees; or


iii.a change of 50 miles or more in the Grantee’s principal place of Employment,
except for required travel on business to an extent substantially consistent
with the Grantee’s business travel obligations.


Notwithstanding the foregoing, if the Grantee is party to an employment,
severance-benefit, change of control or similar agreement with the Company or
any subsidiary thereof that contains a definition of “Good Reason” (or a
correlative term), such definition will apply (in the case of the Grantee for
purposes of this Agreement) in lieu of the definition set forth above during the
term of such agreement.
(l)“Investment Management Services” shall mean any services which involve: (i)
the management of an investment account or Fund (or portions thereof or a group
of investment accounts or Funds); (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds); or (iii) otherwise acting as an “investment adviser” within the meaning
of


5

--------------------------------------------------------------------------------





the Investment Advisers Act of 1940, as amended, including, without limitation,
in each of the foregoing cases, performing activities related or incidental
thereto.


(m)“Past Client” shall mean, subject to the general rules under the definition
of Client, at any particular time of determination, any Person (i) who at any
point prior to such time of determination had been, directly or indirectly (and
including, without limitation, through one or more intermediaries such as a wrap
sponsor or as an investor in a Fund for which the Company or any subsidiary or
Affiliate thereof acts (or acted) as a sponsor, adviser or sub-adviser or in a
similar capacity), an advisee or investment advisory customer or client of, or
otherwise a recipient of Investment Management Services from, (x) the Company or
any subsidiary or Affiliate thereof, and/or (y) any owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent or
consultant of the Company or any subsidiary or Affiliate thereof acting on
behalf of the Company or any of its subsidiaries or Affiliates, but at such time
is not an advisee or investment advisory customer or client of (or otherwise a
direct or indirect recipient of Investment Management Services from) the Company
or any subsidiary or Affiliate thereof (or any of the foregoing Persons acting
on their behalf), and (ii) with which Grantee or his department had material,
direct interaction with and/or with respect to which Grantee had access to
proprietary or confidential information; provided, however, that, from and after
the termination of Grantee’s Employment, the term “Past Client” shall thereafter
be limited (solely with respect to the Grantee) to those Past Clients who were
(directly or indirectly) advisees or investment advisory customers or clients
of, or recipients of Investment Management Services from, the Company or any
subsidiary or Affiliate thereof, or any owner, part owner, shareholder, partner,
member, director, officer, trustee, employee, agent or consultant (or persons
acting in any similar capacity) of the Company or any subsidiary or Affiliate
thereof, at any time during the two (2) years immediately preceding the date of
such termination.


(n)“Performance Criteria” shall mean specified criteria, other than the mere
continuation of Employment or the mere passage of time, the satisfaction of
which is a condition for the grant, exercisability, vesting or full enjoyment of
the Award.


(o)“Performance Measure” shall mean the target for the Performance Period (each
as set forth on Exhibit A, as applicable), as established by the Compensation
Committee.


(p)“Performance Period” shall mean a period of at least a full fiscal year of
the Company.


(q)“Person” shall mean any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or other entity.


(r)“Potential Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i) to
whom (x) the Company or any subsidiary or Affiliate thereof, and/or (y) any
owner, part owner, shareholder, partner, member, director, officer, trustee,
employee, agent or consultant (or persons acting in any similar capacity) of the
Company or any subsidiary or Affiliate thereof, acting on behalf of the Company
or any subsidiary or Affiliate thereof in any such case has within one (1) year
prior to such time of determination offered (whether by means of a personal
meeting, telephone call, letter, written proposal or otherwise) to serve as
investment adviser or otherwise provide Investment Management Services, but who
is not at such time an advisee or investment advisory customer or client of (or
otherwise a direct or indirect recipient of Investment Management Services from)
the Company or any subsidiary or Affiliate thereof (or any of the foregoing
Persons acting


6

--------------------------------------------------------------------------------





on their behalf), and (ii) with which Grantee or his department had material,
direct interaction with and/or with respect to which Grantee had access to
proprietary or confidential information; provided, however, that, from and after
the termination of Grantee’s Employment, the term “Potential Client” shall
thereafter be limited (solely with respect to the Grantee) to those Potential
Clients to whom such an offer to provide Investment Management Services was made
at any time during the one (1) year immediately preceding the date of such
termination. The preceding sentence is meant to exclude advertising, if any,
through mass media in which the offer, if any, is available to the general
public, such as magazines, newspapers and sponsorships of public events.


(s)“Present Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i)
who is at such time of determination, directly or indirectly (and including,
without limitation, through one or more intermediaries such as a wrap sponsor,
or as an investor in a Fund for which the Company or any subsidiary or Affiliate
thereof acts as a sponsor, adviser or sub-adviser or in a similar capacity), an
advisee or investment advisory customer or client of (or otherwise a direct or
indirect recipient of Investment Management Services from) (x) the Company or
any subsidiary or Affiliate thereof and/or (y) any owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent or
consultant (or persons acting in any similar capacity) of the Company or any
subsidiary or Affiliate thereof acting on behalf of the Company or any
subsidiary or Affiliate thereof, and (ii) with which Grantee or his department
had material, direct interaction with and/or with respect to which Grantee had
access to proprietary or confidential information.


4.Termination of Service. If the Grantee’s Employment terminates, this Award may
be subject to earlier termination or accelerated vesting as set forth below.


(a)Termination by Reason of Death or Disability. Notwithstanding anything to the
contrary herein or in the Plan, if the Grantee’s Employment terminates by reason
of death or disability, this Award shall automatically fully vest at the time of
such termination; provided that, if this Award is subject to a Performance
Measure, it shall only vest pursuant to Section 2(b) if (i) the Compensation
Committee has certified that the Performance Measure has been attained on or
before the date of termination, and in such case shall vest at the time of such
termination in the amount indicated on Exhibit A, or (ii) the attainment of the
Performance Measure is not yet determinable as of such date, and in such case
shall vest at the time of such termination but such vested portion shall remain
subject to the attainment of the Performance Measure and shall not be settled
unless and until the Compensation Committee has certified that the Performance
Measure has been attained (and shall be settled at the time of such
certification (if any)). (For the avoidance of doubt, if this Award is subject
to a Performance Measure that the Compensation Committee has certified has not
been attained with respect to all or any portion thereof, this Award shall
terminate with respect to all or any portion thereof, as applicable, in
accordance with Section 2(b) hereof.)


(b)Other Termination. If the Grantee’s Employment terminates for any reason
other than death or disability or in connection with a Change of Control
described in Section 2(c), this Award shall, to the extent not already vested as
described herein, terminate immediately and be of no further force or effect; it
being understood that this Award shall remain outstanding following the date of
any termination with respect to any portion thereof subject to a Performance
Measure that has vested (including pursuant to Sections 2(c)(y) or 4(a)(ii)
hereof) until the Award is settled or terminated in accordance with Section
2(b).




7

--------------------------------------------------------------------------------





The Administrator’s determination of the reason that the Grantee’s Employment
has terminated shall be conclusive and binding on the Grantee and his or her
representatives, legal guardians or legatees.
5.Effect of Certain Transactions.


(a)Hypothetical Investments in Notional Shares. If the Grantee has elected a
hypothetical investment in Notional Shares, upon a Covered Transaction in which
holders of Shares will receive upon consummation a payment (whether cash,
non-cash or a combination of the foregoing), then subject to Section 5(b)(iv)
below, the Administrator may provide for payment (a “cash-out”), with respect to
the Award or any portion thereof, equal to the fair market value of one Share
(as determined by the Administrator in its reasonable discretion) times the
number of Notional Shares subject to the Award or such portion, on such payment
terms (which need not be the same as the terms of payment to holders of Shares)
and other terms, and subject to such conditions, as the Administrator
determines; provided that, the Administrator shall not exercise its discretion
under this Section 5(a) with respect to this Award in a manner that would
constitute an extension or acceleration of, or other change in, payment terms if
such change would be inconsistent with the applicable requirements of Section
409A.


(b)All Hypothetical Investments. The provisions of this Section 5(b) shall apply
regardless of the hypothetical investment elected by the Grantee.


i.Assumption or Substitution. In the event of a Covered Transaction, if the
Covered Transaction is one in which there is an acquiring or surviving entity,
the Administrator may provide for the assumption of the Award or for the grant
of a new award in substitution therefor by the acquiror or survivor or an
affiliate of the acquiror or survivor.


ii.Acceleration. If the Covered Transaction (whether or not there is an
acquiring or surviving entity) is one in which there is no assumption,
substitution or cash-out, then subject to Section 5(b)(iv) below, this Award
will be accelerated and settled, prior to the Covered Transaction; provided
that, to the extent acceleration pursuant to this Section 5(b)(ii) would cause
the Award to fail to satisfy the requirements of Section 409A (if subject to
such requirements), the Award shall not be accelerated and the Administrator in
lieu thereof shall take such steps as are necessary to ensure that payment of
the Award is made in a medium other than Shares and on terms that as nearly as
possible, but taking into account adjustments required or permitted by this
Section 5, replicate the prior terms of the Award.


iii.Termination of Award Upon Consummation of Covered Transaction. This Award
will terminate upon consummation of the Covered Transaction, unless: (i) the
Award is assumed pursuant to Section 5(b)(i) above; or (ii) the Award is
converted pursuant to the proviso in Section 5(b)(ii) above into an ongoing
right to receive payment in a medium other than Shares.


iv.Additional Limitations. Any Shares and any cash or other property delivered
pursuant to Section 5(a) or Section 5(b)(ii) above with respect to the Award
may, in the discretion of the Administrator, contain such restrictions, if any,
as the Administrator deems appropriate to reflect any performance or other
vesting conditions to which the Award was subject and that did not lapse (and
were not satisfied) in connection with the Covered Transaction. For purposes of
the immediately preceding sentence, a cash-out under Section 5(a) above shall
not, in and of itself, be treated as the lapsing (or satisfaction) of a
performance or other vesting condition.




8

--------------------------------------------------------------------------------





(c)Changes in and Distributions with Respect to Shares. The provisions of this
Section 5(c) shall apply if the Grantee has elected a hypothetical investment in
Notional Shares.


i.Basic Adjustment Provisions. In the event of a stock dividend, stock split or
combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator shall make
appropriate adjustments to the number and kind of Notional Shares subject to the
Award and any other provision of Awards affected by such change.


ii.Certain Other Adjustments. The Administrator may also make adjustments of the
type described in Section 5(c)(i) above to take into account distributions to
stockholders other than those provided for in Section 5(c)(i), or any other
event, if the Administrator determines that adjustments are appropriate to avoid
distortion in the operation of the Plan and to preserve the value of the Award,
having due regard for the requirements of Section 409A.


6.Vesting and Settlement. Any portion of the Award that becomes vested shall be
settled by the Company to the Grantee in Shares or cash (subject to Section 5
above), or a combination thereof, as determined by the Administrator, following,
if applicable, attainment of the Performance Measure. The Award shall be settled
pursuant to Section 2 hereof, and the vesting schedule and, if applicable,
performance requirements set forth on Exhibit A, with the issuance and
distribution of Shares and/or payment in cash, if any, in settlement of the
Award (whether the Shares, if any, are to be held by the Company on the
Grantee’s behalf pursuant to Section 18(a) hereof or issued directly to the
Grantee) to occur, in all cases, no later than March 15 of the year following
the year in which the Award , in accordance with the short-term deferral
exception under Section 409A and the regulations and guidance thereunder.
Notwithstanding anything to the contrary in the Plan, settlement of this Award
does not require a request for distribution from the Grantee.


Any sales of Shares are subject to the Company’s insider trading policy, equity
ownership guidelines and other Company policies as may be in effect from time to
time or otherwise established by the Administrator.
7.Dividend Equivalent Rights. In the case of a Grantee who has elected a
hypothetical investment in Notional Shares, if the Company makes any cash
dividends or other cash distributions to the holders of Shares, the Grantee
shall have the right to receive payments in lieu thereof in respect of the
Notional Shares (“Dividend Equivalent Rights”). If the Company makes such a cash
dividend or other cash distribution prior to the settlement or termination of
the Award, the Company shall credit a bookkeeping account of the Dividend
Equivalent Rights on behalf of the Grantee as of the record date of such cash
dividend or other cash distribution. The amount credited shall be equal to the
per-Share cash dividend or other cash distribution paid by the Company
multiplied by the number of Notional Shares. Such amounts shall be subject to
the same vesting, payment (without interest), issuance, distribution, and other
terms and conditions applicable to the Award as provided in this Agreement,
including, for the avoidance of doubt, the attainment of any Performance
Measure, as certified by the Compensation Committee.


8.Stockholder Rights. This Award shall not be interpreted to bestow upon a
Grantee, including any Grantee who has elected a hypothetical investment in
Notional Shares, any equity interest or ownership in the Company or any
subsidiary or Affiliate prior to the dates on which the Company delivers Shares
(if any) to the Grantee in settlement of this Award. The Grantee shall have no
rights as a shareholder with respect to the Notional Shares, and shall have the
rights of a shareholder only as to those Shares, if any, that are actually
delivered under this Award.


9

--------------------------------------------------------------------------------







9.Noncompetition, Intellectual Property and Confidentiality.


(a)In consideration of the Award granted herein, the Grantee agrees that during
the term of the Grantee’s Employment (or other applicable service relationship)
with the Company or any of its subsidiaries or Affiliates and for one (1) year
thereafter (or two (2) years if the Grantee breaches his or her fiduciary duty
to the Company or its subsidiaries or Affiliates, or unlawfully takes,
physically or electronically, property belonging to the Company or its
subsidiaries or Affiliates) for any reason other than termination by the Company
without Cause, the Grantee: (i) will not, directly or indirectly, whether as
owner, partner, shareholder, member, consultant, agent, employee, co-venturer or
otherwise, engage, participate or invest in any Competing Business (as
hereinafter defined) (provided, however, that nothing in this clause (i) shall
prohibit the Grantee from acting as an agent for a Competing Business in the
course of his or her employment (or other applicable service relationship) for a
business which is not a Competing Business); (ii) will not, directly or
indirectly, take any action to negotiate or discuss with any person or entity or
solicit or entertain from any person or entity, any investment, purchase,
proposal, offer or indication of interest regarding (A) any investment in any
entity in which the Company or any of its subsidiaries or Affiliates holds any
securities or other investment interests or (B) any investment in any other
entity with whom the Company or any of its subsidiaries or Affiliates is or was
discussing or negotiating any possible investment therein at any time during the
one (1) year preceding the termination (if any) of the Grantee’s Employment (or
other applicable service relationship) with the Company or any of its
subsidiaries or Affiliates.


For purposes of this Agreement, the term “Competing Business” shall mean a
business or a division of a business, conducted anywhere in the world, which
invests in or acquires boutique or specialist investment managers or advisers,
or has adopted a strategy or developed a business plan to invest in or acquire
multiple boutique or specialist investment managers or advisers. Notwithstanding
the foregoing, the Grantee may own up to five percent (5%) of the outstanding
stock of a publicly held corporation which constitutes or is affiliated with a
Competing Business.
(b)During the term of the Grantee’s Employment (or other applicable service
relationship) with the Company or any of its subsidiaries or Affiliates and for
two (2) years thereafter, the Grantee will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave Employment with the Company or its subsidiaries
or Affiliates (other than terminations of Employment of subordinate employees
undertaken in the course of the Grantee’s Employment with the Company or any of
its subsidiaries or Affiliates).


(c)In addition to (and not in limitation of) the provisions of Sections 9(a) and
(b) of this Agreement, the Grantee agrees, for the benefit of the Company and
its subsidiaries and Affiliates, that the Grantee shall not, during the term of
his or her Employment (or other applicable service relationship) with the
Company or any of its subsidiaries or Affiliates and for one (1) year
thereafter, directly or indirectly (whether individually or as owner, part
owner, shareholder, partner, member, director, officer, trustee, employee,
agent, consultant or in any other capacity, on behalf of himself or any other
Person (other than the Company or a subsidiary or Affiliate thereof while
employed by the Company)):


i.Provide Investment Management Services to any Person that is a Client (which
includes Past Clients, Present Clients, and Potential Clients);


ii.Solicit or induce (whether directly or indirectly) any Person for the purpose
(which need not be the sole or primary purpose) of (A) causing any funds or
accounts with respect to


10

--------------------------------------------------------------------------------





which the Company or any of its subsidiaries or Affiliates provides Investment
Management Services to be withdrawn from such management or other services, or
(B) causing any Client (including any Potential Client) not to engage the
Company or any of its subsidiaries or Affiliates to provide Investment
Management Services for any additional funds or accounts (or otherwise attempt
to cause any of the foregoing to occur);    


iii.Otherwise divert or take away (or seek to divert or take away) any funds or
investment accounts with respect to which the Company or any subsidiary or
Affiliate thereof provides Investment Management Services; or


iv.Contact or communicate with, whether directly or indirectly, any Past
Clients, Present Clients or Potential Clients in connection with providing
Investment Management Services to such Persons;


provided, however, that this Section 9(c) shall not be applicable to Clients
(including Potential Clients) who are also immediate family members of the
Grantee.
(d)The Grantee understands that the restrictions set forth in Sections 9(a), (b)
and (c) of this Agreement are intended and necessary to protect the Company’s
and its subsidiaries’ and Affiliates’ interests in its and their Proprietary
Information (as hereinafter defined) and established employee and client
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose.


(e)The Grantee agrees and acknowledges that any and all presently existing
business of the Company and its subsidiaries and Affiliates and all business
developed by the Company, any of its subsidiaries or Affiliates, the Grantee
and/or any other employee (or other service provider) of the Company and its
subsidiaries and Affiliates, including without limitation all client lists, the
Company’s deal structures (as represented by the transactions it has completed,
attempted or actually proposed), compensation records, agreements, and any other
incident of any business developed by the Company or carried on by the Company
and all trade names, service marks and logos under which the Company, its
subsidiaries and its and their Affiliates do business, including without
limitation “Affiliated Managers Group” and any combinations or variations
thereof and all related logos, are and shall be the exclusive property of the
Company or such subsidiary or Affiliate, as applicable, for its or their sole
use, and (where applicable) amounts received in respect of the foregoing shall
be payable directly to the Company or such subsidiary or Affiliate. The Grantee
acknowledges that, in the course of performing services for the Company and
otherwise, the Grantee will from time to time have access to information
concerning the Company’s, its subsidiaries’ or its Affiliates’ current or
proposed businesses, technologies, business relationships, clients, personnel,
processes, operations, strategies, plans, methods, investment recommendations,
investment processes, investment methodologies, products, confidential records,
manuals, data, client and contact lists, trade secrets or financial, corporate,
marketing or personnel affairs, which the Company or such subsidiary or
Affiliate has not released to the general public and all memoranda, notes,
papers, items and tangible media related thereto (collectively, “Proprietary
Information”). The Grantee agrees that Proprietary Information of the Company or
any subsidiary or Affiliate thereof is and will be the exclusive property of the
Company or such subsidiary or Affiliate, as the case may be, and further agrees
to always keep secret and never (during the term of this Agreement or
thereafter) publish, divulge, furnish, use or make accessible to anyone (other
than in the regular business of the Company or any subsidiary or Affiliate
thereof or otherwise at the Company’s request) such Proprietary Information.
Anything contained herein to the contrary notwithstanding, this Section 9(e)
shall not (i) apply to any knowledge, information or property which (x) is
generally known or available to


11

--------------------------------------------------------------------------------





the public or in the public domain, (y) has been previously disclosed or made
available to the public, unless the Grantee knows or has reason to know that
such disclosure or availability was the direct or indirect result of the
violation or breach of a confidentiality or non-disclosure obligation, or (z) is
required to be disclosed or delivered by any court, agency or other governmental
authority or is otherwise required to be disclosed by law, or (ii) preclude the
Grantee from cooperating with any governmental process, or any governmental or
law enforcement agency in any investigation, or from making any other
communications (without notice to or consent from the Company) with a
governmental agency. The Grantee understands that he or she will not be held
criminally or civilly liable under any federal or state trade secret law for
disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided, however, that notwithstanding this immunity from
liability, the Grantee may be held liable if he or she accesses trade secrets by
unauthorized means.


(f)The Grantee will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets and other works of authorship (collectively,
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by the Grantee (alone or jointly with
others) or under Grantee’s direction during Grantee’s Employment. The Grantee
acknowledges and confirms that the Grantee hereby assigns and transfers, and
will assign and transfer, to the Company and its successors and assigns all the
Grantee’s right, title and interest in all Developments that (i) relate to the
business of the Company, any subsidiary or Affiliate or any customer of or
supplier to the Company or any of the products or services being researched,
developed, manufactured, serviced, licensed or sold by the Company or which may
be used with such products or services; or (ii) result from tasks assigned to
the Grantee by the Company, a subsidiary or an Affiliate; or (iii) result from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company, a subsidiary or an Affiliate
(“Company-Related Developments”), and all related patents, patent applications,
trademarks and trademark applications, copyrights and copyright applications,
and other intellectual property rights in all countries and territories
worldwide and under any international conventions (“Intellectual Property
Rights”).


(g)Upon termination of the Grantee’s Employment for any reason, all Proprietary
Information in the Grantee’s possession or control shall be returned to the
Company and remain in its possession. The Grantee will cooperate fully with the
Company and its subsidiaries and Affiliates, both during Employment and
following termination of Employment for any reason, in order for the Company and
its subsidiaries and Affiliates to enforce and protect any of their rights and
interests with respect to Proprietary Information, Company-Related Developments,
and Intellectual Property Rights in Company-Related Developments, including
without limitation whatsoever, signing all papers, copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney which the Company may deem necessary or desirable in order to
protect such rights and interests.


(h)The Grantee and the Company agree that, in the event that any provision of
this Section 9 is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, the applicable provision
shall be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.


10.Remedies Upon Breach. In the event that the Grantee breaches any of the
provisions of Section 9 of this Agreement, including, without limitation,
following the termination of the


12

--------------------------------------------------------------------------------





Grantee’s Employment, the entire value of the vested Award (as of the date
Grantee’s Employment is terminated, whether or not paid, settled or distributed
by the Company), shall be paid to or retained by the Company, as applicable, as
liquidated damages (the “Liquidated Damages”). The parties agree that in the
event of such breach by the Grantee it will be difficult to ascertain with
certainty the amount of damages suffered by the Company and its subsidiaries and
Affiliates. The amount of the Liquidated Damages represents a reasonable
estimate of the damages expected to be suffered by the Company and its
subsidiaries and Affiliates as a result of the Grantee’s default and, in any
such event, in addition to (and not in limitation of) such other remedies as the
Company may have against the Grantee, until the Liquidated Damages are recovered
in their entirety, (x) the Company shall be entitled to withhold any payments to
which the Grantee otherwise would be entitled (whether pursuant to this
Agreement or any other agreement, plan or policy, including without limitation
distributions hereunder), and (y) the Grantee, at the request of the Company,
shall return all or some incentive compensation (which shall include any
compensation distributed or awarded to the Grantee other than base
compensation); provided that, any amounts so withheld or returned shall be
promptly released to the original payee to the extent it is determined (whether
by settlement, judgment or arbitral decision) that such amounts are required to
be so released, together with interest thereon as may be agreed or determined in
connection with such settlement, judgment or decision. The Grantee agrees that
the remedies provided in this Section 10 are reasonably related to anticipated
losses that the Company and/or any of its subsidiaries or Affiliates would
suffer upon a breach of such provisions by the Grantee. The Grantee recognizes
and agrees that the Company’s remedies at law for any breach, or threatened
breach, of the provisions of this Agreement would be inadequate, and that for
any breach or threatened breach of such provisions by the Grantee, the Company
shall, in addition to such other remedies as may be available to it at law or in
equity or as provided in this Agreement, be entitled to injunctive relief and
enforcement of its rights by an action for specific performance to the extent
permitted by law (and without having to post bond), and to an award of
reasonable attorneys’ fees and costs incurred in connection with securing any of
its rights hereunder.


11.Notice of Termination.


(a)Grantee’s Employment may be terminated at any time by the Company or, if
different, any subsidiary or Affiliate of the Company that is the Grantee’s
employer (the “Grantee’s employer”), or by the Grantee; provided that, the
Grantee (but not the Company or, if different, the Grantee’s employer) shall be
required to provide at least six (6) months advance written notice of such
termination. For the avoidance of doubt, for purposes of Section 9 of this
Agreement, termination of Employment shall be deemed to occur upon delivery of
notice of termination by the Grantee.


(b)Where notice of termination has been delivered by the Grantee, the Company
(and, if different, the Grantee’s employer) shall be under no obligation to
provide any activities to Grantee to carry out on behalf of the Company or its
subsidiaries or Affiliates, and may require him or her (i) not to attend any
premises of the Company or any subsidiary or Affiliate thereof, (ii) to resign
with immediate effect from any offices he or she holds with the Company or any
subsidiary or Affiliate thereof (or any Client thereof), (iii) to refrain from
any business contact with any Clients, partners or employees of the Company or
any subsidiary or Affiliate thereof, and (iv) to take any leave time he or she
has accrued under the policies of the Company or any subsidiary or Affiliate
thereof.


(c)Notwithstanding the foregoing, if the Grantee is a party to an employment
agreement with the Company or any subsidiary or Affiliate thereof, any terms of
such employment agreement shall supersede and apply in precedence to the
provisions of clauses (a) and (b) of this Section 11, and clauses (a) and (b) of
this Section 11 shall not be taken to amend the related terms of such employment
agreement.


13

--------------------------------------------------------------------------------







(d)In connection with the termination of Grantee’s Employment, the Grantee shall
reasonably cooperate with the Company and, if different, the Grantee’s employer,
to prepare a communication plan regarding Grantee’s departure, and Grantee shall
not make any other public statement regarding his or her departure without the
prior written consent of the Company.


12.Nondisparagement. In exchange for the consideration herein, the Grantee
agrees that he or she will not make any disparaging, derogatory, damaging,
and/or critical statements concerning the Company or any subsidiaries or any of
their respective affiliates, partners, officers, directors, employees, services,
products and/or activities.


13.Third-Party Agreements and Rights.


(a)The Grantee hereby confirms that he or she is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Grantee’s use or disclosure of information or the Grantee’s engagement in
any business. In the Grantee’s work for the Company or any of its subsidiaries
or Affiliates, the Grantee will not disclose or use any information in violation
of any rights of any such previous employer or other party.


(b)The Grantee’s employer, if different than the Company, is an intended
third-party beneficiary under this Agreement and may enforce the terms of
Sections 9, 10, 11, 12, 14, 15, 16 and 18 of this Agreement. This right is
subject to (i) the rights of the parties hereto to rescind or vary this
Agreement without the consent of any such subsidiary or Affiliate and (ii) the
other terms and conditions of this Agreement and the Plan.


14.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution or as permitted by the
Administrator (or its delegee). The Grantee may transfer, without consideration
for the transfer, the Award to members of his or her immediate family, to trusts
for the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee (and, as required by
the Administrator, the beneficiaries or members of such transferee) agrees in
writing with the Company to be bound by all of the terms and conditions of the
Plan and this Agreement.


15.Certain Tax Matters. To the extent permitted by law, the Company, the
Grantee’s employer or their agents shall have the right to withhold or deduct
from any distributions (including any Shares acquired or otherwise deliverable
and the payment of other amounts with respect to such Shares) or payments to the
Grantee the minimum amount of taxes and any social security contributions
required to be withheld or deducted by federal, state or local governments. The
Grantee expressly acknowledges and agrees that his or her rights hereunder are
subject to his or her promptly paying to the Company or the Grantee’s employer
in cash (or by such other means as may be acceptable to the Company or the
Grantee’s employer in its discretion, including, if the Administrator so
determines, by the delivery of previously acquired Shares or Shares acquired
hereunder or by the withholding of amounts from any payment hereunder) the
minimum amount of taxes and any social security contributions required to be
withheld in connection with such award, vesting issuance, distribution or
payment. Such payment by the Grantee shall be made no later than the date as of
which any Shares or other amounts provided hereunder first become includable in
the gross income of the Grantee for U.S. federal income tax purposes or as
otherwise required by the Company or the Grantee’s employer under applicable
law.




14

--------------------------------------------------------------------------------





16.Pensionable Pay. For Grantees that are non-U.S. employees, the Award shall
not form part of the Grantee’s pensionable pay.


17.Section 409A.


(a)This Agreement is intended either to be exempt from or compliant with Section
409A of the Code (including the Treasury Regulations and guidance promulgated
thereunder, “Section 409A”), and all provisions of this Agreement shall be
construed and administered accordingly.


(b)Notwithstanding anything to the contrary in this Agreement, if the Grantee is
determined by the Administrator to be a “specified employee” within the meaning
of Section 409A at the time of the Grantee’s separation from service, any and
all payments, settlements or distributions under this Agreement that constitute
nonqualified deferred compensation under Section 409A and that would (but for
this provision) be paid, settled or distributed within six (6) months following
the date of termination will be delayed until the earlier of (i) the date that
is six (6) months and one day following the Grantee’s separation from service,
and (ii) the date of the Grantee’s death.


(c)In no event shall the Company or any of its subsidiaries or Affiliates have
any liability relating to the failure or alleged failure of any payment or
benefit under this Agreement to comply with, or be exempt from, the requirements
of Section 409A.


18.Miscellaneous.


(a)The Company shall maintain an account on its books in the name of the Grantee
which shall reflect the amount of the Award granted to the Grantee and the
number of Notional Shares. The Grantee acknowledges and agrees that the Company
(i) may hold any Shares issued and distributed in settlement of this Award on
behalf of the Grantee, until such time as the Grantee submits a request for
delivery, and (ii) will exercise voting rights and take all other corporate
actions for any Shares issued pursuant to this Award for such time as any such
Shares may be held by the Company on behalf of the Grantee, unless the Grantee
provides written notice to the Human Resources Department to the contrary.


(b)Notice hereunder shall be given (i) to the Company at its principal place of
business, and (ii) to the Grantee at the address on file in the Company’s
records, or in either case at such other address as one party may subsequently
furnish to the other party in writing.


(c)The Grantee hereby acknowledges and agrees to the following: (i) this Award
is offered to the Grantee at the complete discretion of the Company; (ii) the
Plan and this Award do not form part of any contract of employment between
Grantee and the Company or any of its subsidiaries or Affiliates and do not
confer upon the Grantee any rights with respect to continuance as an employee
(or other service provider) of the Company or any of its subsidiaries or
Affiliates; (iii) this Award will not affect any right the Company or any of its
subsidiaries or Affiliates may have under any employment agreement with the
Grantee or under applicable law to terminate the Employment of the Grantee at
any time with or without Cause; (iv) this Award is not part of the Grantee’s
base salary or wages and will not be taken into account in determining any other
employment-related rights that the Grantee may have, such as any rights the
Grantee may have to pension or severance pay; and (v) this Award does not confer
on the Grantee any implied right or entitlement to the exercise of any
discretion in his or her favor with respect to any discretionary terms in this
Award.




15

--------------------------------------------------------------------------------





(d)The Grantee hereby waives all and any rights to compensation or damages in
consequence of the termination of Grantee’s Employment with the Company, or any
of its subsidiaries or Affiliates, for any reason whatsoever (whether lawfully
or unlawfully) insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to this Award as a result of such termination
or from the loss or diminution in value of such rights or entitlements. In the
event of any conflict between the terms of this Section 18(d) and the Grantee’s
terms of employment, this Section 18(d) shall take precedence (except as
required by applicable legislation).


(e)Pursuant to the provisions of the Plan, the Administrator may at any time
amend or cancel any outstanding portion of this Award for any purpose that may
at the time be permitted by law, but no such action may be taken that materially
and adversely affects the Grantee’s rights under this Agreement without the
Grantee’s consent.
 
(f)If the Grantee is resident outside of the United States, to the extent
permitted by applicable law, the Grantee hereby consents to the holding,
processing and transfer of data relating to him or her (including sensitive
personal data as defined in the UK Data Protection Act 1998) by: (i) the Company
and any of its subsidiaries and Affiliates; (ii) any person providing services
to the Company, its subsidiaries or Affiliates (including, but not limited to,
any third party broker, registrar or administrator); and (iii) any trustee
appointed by the Company, its subsidiaries or Affiliates, in each case for all
purposes relating to the administration or operation of the Plan, including the
grant, holding or vesting of an Award and the delivery, holding or sale of Stock
and, to the extent permitted by applicable law, this consent includes consent to
the transfer of such data to countries outside the European Economic Area even
if the country in question does not maintain adequate data protection standards.


(g)The provisions of this Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. Notwithstanding the foregoing or
anything to the contrary herein, if the Grantee is a resident of, or employed
in, the Commonwealth of Massachusetts for at least 30 days prior to his or her
termination of Employment (or other applicable service relationship) with the
Company or any of its subsidiaries or Affiliates, Section 9(a) and all claims or
disputes arising out of or based upon such section or relating to the subject
matter thereof will be governed by and construed in accordance with the domestic
substantive laws of the Commonwealth of Massachusetts without giving effect to
any choice or conflict of laws provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.


(h)The Grantee hereby acknowledges that he or she has read this Agreement,
including, without limitation, Section 9(a), thoroughly, is satisfied that he or
she understands it completely, and agrees to be bound by the terms and
conditions set forth herein. The Grantee understands that he or she has the
right to consult an attorney before signing this Agreement. Notwithstanding
anything to the contrary herein, Section 9(a) shall not take effect until ten
(10) business days after the Grant Date listed on Exhibit A hereto.


(i)Notwithstanding anything herein to the contrary, this Award shall be, and the
Grantee hereby acknowledges that it is, subject to and governed by all the terms
and conditions of the Plan.
[Remainder of this page is intentionally left blank]




16

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.




AFFILIATED MANAGERS GROUP, INC.




By: __________________________
David M. Billings
Executive Vice President, General Counsel
and Secretary




  




Please execute this Agreement and return it to the Human Resources Department.






_______________________________
Grantee:




[Award Agreement]